Citation Nr: 0926673	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-29 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a hypertension 
disorder, to include consideration as secondary to radiation 
exposure.

2.  Entitlement to service connection for multiple joint 
arthritis, to include consideration as secondary to radiation 
exposure.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to 
November 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veteran Affairs (VA) Houston, Texas Regional 
Office (RO).

During the May 2009 hearing, the Veteran presented testimony 
pertaining to his claim for service connection for prostatic 
hypertrophy.  However, the Veteran did not include this issue 
in his July 2004 Notice of Disagreement, meaning the issue 
was not developed for appeal.  Accordingly, the Board's 
analysis will not address this issue.  

The issues of entitlement to service connection for a 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had no treatment for any multiple joint 
arthritis disorder in service or within one year of 
separation.

2.  There is no medical evidence of a current diagnosis of 
multiple joint arthritis disorder, to include consideration 
as secondary to radiation exposure.  

CONCLUSION OF LAW

A multiple joint arthritis disorder, to include consideration 
as secondary to radiation exposure, was not incurred in or 
aggravated by service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in February 2004 and April 
2008 correspondences to the Veteran.  Though all of these 
correspondences were not provided before the adjudication of 
the Veteran's respective claims, after the Veteran was 
provided adequate notification, he was provided an 
opportunity to submit additional evidence and an opportunity 
to indicate additional records VA should seek to obtain 
(which he did); thereafter the Veteran's claims were 
readjudicated in light of the additional evidence.  
Accordingly, the VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed, and any defect as to the manner and timing of notice 
provided is harmless.

The Board also finds that all relevant facts have been 
properly developed.  The Veteran's service treatment, and 
private treatment records have all been obtained, and the 
Veteran has not indicated there are any VA treatment records 
which should be obtained to assist his claim.  Consequently, 
the Board finds that all evidence necessary for equitable 
resolution of the issues has been obtained.  Further, the 
Veteran's request for a hearing has been honored and the 
Board does not have notice of any additional relevant 
evidence which is available but not of record.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claims; therefore, no further assistance to 
the Veteran with the development of evidence is required. 

The Board finds a VA examination is not required, as there is 
no reason to believe that the Veteran's multiple joint 
arthritis is related to service.  Although the Veteran's 
February 2004 statements, and numerous others, maintain that 
he was exposed to radiation while on active duty and such 
exposure resulted in a current multiple joint arthritis 
disorder, the medical evidence of record does not support the 
Veteran's position.  Moreover, there is no credible evidence 
of a diagnosis of multiple joint arthritis during service.  
Essentially, the VA's duty to provide an examination has not 
been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(a).  

Radiation Exposure

With respect to the Veteran's contention he has multiple 
joint arthritis and hypertension due to radiation exposure on 
active duty, even if the Board were to concede such exposure, 
presumptive service connection under pertinent criteria is 
still not applicable, since only specifically listed diseases 
are the subject of that presumption.  Hypertension and 
multiple joint arthritis are not among those diseases.  
38 C.F.R. §§ 3.307, 3.309, 3.311.  Accordingly, the Board may 
not grant the Veteran's service connection claims on this 
basis.

It is acknowledged that where the evidence does not warrant 
presumptive service connection, the Veteran may still 
establish service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Multiple Joint Arthritis Disorder

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service then the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The June 1956 pre-induction examination, December 1956 
induction and October 1957 separation examinations note no 
abnormalities associated with the Veteran's (i) upper 
extremities, (ii) feet, (iii) lower extremities, spine or 
musculoskeletal system.  Additionally on his June 1956 pre-
induction and October 1957 separation Report of Medical 
History, the Veteran denied any history of arthritis or 
rheumatism.  

There is no medical evidence indicating any current diagnosis 
of any multiple joint arthritis disorder related to the 
Veteran's military service.  The multiple private treatment 
records obtained by VA contain no notation of any diagnosis 
of any arthritic disorder.  The Board notes that the Veteran 
complains of joint pain, however, pain alone without an 
underlying disorder is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Absent the presence of the 
claimed disability, there is no basis upon which to award 
service connection.  Accordingly, the Veteran's service 
connection claim for a multiple joint arthritis disorder is 
denied.


ORDER

Service connection for multiple joint arthritis, to include 
consideration as secondary to radiation exposure, is denied.


REMAND

In this case, the record shows that the Veteran was diagnosed 
with hypertension in the October 2002.  There also is no 
evidence that the Veteran had a diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more while in service or during the one-
year presumptive period after service.  As such, there is no 
evidence of hypertension to a compensable degree either 
during service or within one year of the Veteran's separation 
from active duty.  Nevertheless, his October 1957 separation 
examination report lists an elevated blood pressure reading 
of 150/90.  

Although this reading does not meet the criteria for a 
compensable rating for hypertension under DC 7101, 
hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  The elevated blood 
pressure reading in October 1957 suggests that the Veteran's 
hypertension may have had its onset while on active duty.  
Accordingly, a VA examination is needed to resolve this 
issue.  See 38 U.S.C.A. § 5103A(d).

The case is REMANDED for the following action:

1.  The Veteran should be scheduled to 
undergo a VA examination to determine 
whether his hypertension had its onset 
either in service or during the one-year 
presumptive period after service.  The 
examiner should review the claims folder, 
including the October 1957 separation 
examination showing an elevated blood 
pressure reading of 150/90, consider any 
history the Veteran provides and offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
hypertension had its onset either in 
service or within one year of his 
separation from active duty.  A complete 
rationale should be provided for all 
opinions expressed.

2.  Once the above requested development 
has been completed, the Veteran's claim 
must be readjudicated.  If the decision 
with respect to this claim remains adverse 
to the Veteran, he and his representative 
must be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The claims folder 
must then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


